Citation Nr: 0720432	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  07-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an earlier effective date than December 
10, 2003 for service connection for venous vein insufficiency 
of the left lower extremity.

2.  Entitlement to an earlier effective date than December 
10, 2003 for service connection for venous vein insufficiency 
of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected venous vein insufficiency of 
the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected venous vein insufficiency of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. Ahmad


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for venous vein insufficiency of the left and right lower 
extremities, and assigned initial  staged disability ratings 
for each lower extremity of 20 percent from December 10, 2003 
and 10 percent from January 11, 2005.  The veteran entered a 
notice of disagreement to the effective date granted for 
service connection (December 10, 2003), and with the initial 
rating percentages assigned.  In a December 2006 rating 
decision during the appeal, the RO granted a higher initial 
disability rating of 20 percent for the period of claim from 
January 11, 2005.  As a result, the staged rating was 
eliminated, and the rating issues on appeal are entitlement 
to an initial disability rating for service-connected venous 
vein insufficiency of the left and right lower extremities in 
excess of 20 percent.  

The veteran appeared and testified at a personal hearing at 
the RO in April 2006.  The veteran also appeared and 
testified at a personal hearing in June 2007 before the 
undersigned Veterans' Law Judge in Washington, DC.  Dr. Ahmad 
also appeared and testified on behalf of the veteran at both 
personal hearings.  Transcripts of these hearings have been 
made and added to the record. 

This case has been advanced on the Board's docket due to the 
severe financial hardship of the appellant.  See 38 U.S.C.A. 
§7107 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.900(c) (2006).

The issues of entitlement to an earlier effective date than 
December 10, 2003 for service connection for venous vein 
insufficiency of the left lower extremity and entitlement to 
an earlier effective date than December 10, 2003 for service 
connection for venous vein insufficiency of the right lower 
extremity are addressed in the REMAND portion of the decision 
below and are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  For the entire appeal period of initial rating claim, the 
veteran's service-connected venous vein insufficiency of the 
left lower extremity has manifested analogous symptoms that 
more nearly approximate persistent edema and stasis 
pigmentation; for the entire appeal period of claim, the 
veteran's service-connected venous vein insufficiency of the 
left lower extremity has not manifested persistent 
ulceration. 

2.  For the entire appeal period of initial rating claim, the 
veteran's service-connected venous vein insufficiency of the 
right lower extremity has manifested analogous symptoms that 
more nearly approximate persistent edema and stasis 
pigmentation; for the entire appeal period of claim, the 
veteran's service-connected venous vein insufficiency of the 
right lower extremity has not manifested persistent 
ulceration.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 40 percent initial disability 
rating for service-connected venous vein insufficiency of the 
left lower extremity have been met for the entire appeal 
period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.104, Diagnostic Code 7199-7120 
(2006).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 40 percent initial disability 
rating for service-connected venous vein insufficiency of the 
right lower extremity have been met for the entire appeal 
period of claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.104, Diagnostic Code 7199-7120 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
March 2004, June 2004, November 2004, and February 2005 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinion, private treatment records, 
private medical evidence, private medical opinion, medical 
articles, personal hearing testimony, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the June 2004 and November 2004 letters to 
the veteran advised him of the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they apply 
to the degree of disability.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the initial 
rating claim, including by submission of statements, personal 
hearing testimony, and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal as to the initial rating issues.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).




Original Ratings for Venous Insufficiency of the Lower 
Extremities

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 7120 (varicose veins) provides a 20 percent 
disability rating for symptoms of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema; a 40 percent 
disability rating for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; and a 60 percent disability rating for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  38 C.F.R. § 4.104.

In deciding the veteran's initial rating claims, the Board 
has considered the determination in Fenderson v. West, 12 
Vet. App. 119 (1999), and whether the veteran is entitled to 
a higher rating for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability rating has been disagreed with, 
it was possible for a veteran to be awarded separate 
percentage ratings for separate periods based on the facts 
found during the appeal period. Id. at 126.   

The veteran contends that an initial disability rating in 
excess of 20 percent is warranted for service-connected 
venous vein insufficiency of the left lower extremity, and an 
initial disability rating in excess of 20 percent is 
warranted for service-connected venous vein insufficiency of 
the right lower extremity.  In his original service 
connection claim form for vascular/vein problems that was 
received on December 10, 2003, the veteran wrote that he 
experienced loss of feeling in his legs with limited blood 
circulation to the lower extremities.  

In this case, the evidence shows that beginning in 2003 the 
veteran began treatment from a private physician, Imtiaz 
Ahmad, M.D., for symptoms that included edema of the legs, 
telangiectasias, varicose veins, and bilateral saphenofemoral 
and deep venous valvular incompetence (by scan performed in 
September 2003), which symptoms were diagnosed as venous 
disease.  A January 2004 private treatment entry notes 2+ 
edema of both lower legs, multiple clusters of 
telangiectasias, reticular veins, and varicosities.  In 2004 
the veteran underwent treatment with bilateral high ligation 
and partial selective stripping of the long saphenous veins, 
wore an elastic stocking, and received Vasculight or 
radiofrequency treatment for telangiectasias.  

A September 2004 VA examination report reflects 1+ edema of 
both lower extremities, small blebs, multiple telangiectasias 
(spider veins), and varicose veins.  

In an October 2004 letter, the veteran wrote that he had 
previously had 2+ edema in the lower extremities before he 
underwent surgery. 

In January 2005, Dr. Ahmad performed multiple stab 
phlebectomy of cluster of varicose veins of the right lower 
leg.  The diagnoses at that time were varicose veins, venous 
telangiectasias, and venous insufficiency. 

A 2006 medical article in the American Journal of Surgery 
that was co-authored by Dr. Ahmad reflects that an 
association between superficial venous disease (varicose 
veins and/or venous telangiectasias) and deep venous valvular 
insufficiency is well documented; and that aggressive 
treatment of superficial venous disease could prevent or even 
eliminate deep vein insufficiency. 

At a personal hearing at the RO in April 2006, the veteran 
testified that he had to wear compression stockings daily and 
did exercises, and he had undergone two or three surgeries.  
At the April 2006 personal hearing, Dr. Ahmad testified that 
the veteran had both superficial and deep venous 
insufficiency, and that the veteran's case was very advanced.

A June 2006 VA medical opinion reflects that the veteran has 
venous insufficiency associated with varicosities.  VA 
examination in July 2006 revealed spider varicosities of the 
lower extremities that are compressible and tender, but no 
gross edema; and the assessment was chronic venous 
insufficiency of the lower extremities.  

A July 2006 letter from Dr. Ahmad reflects that the veteran 
complained of aches and pain, swelling, restlessness, and 
tiredness of the left leg; that he had previously experienced 
similar symptoms of the right leg from 2003 to 2005; that the 
right leg was initially asymptomatic, but later became 
symptomatic; a January 2006 ultrasound showed no evidence of 
deep venous insufficiency on the right side, and showed 
evidence of incompetence of the saphenofemoral valve, 
popliteal vein, and short saphenous vein; a high ligation and 
stripping of the left long saphenous vein was performed in 
February 2006; the residual left leg symptoms were heaviness, 
tiredness, and pain in the left leg, especially with 
prolonged standing; in July 2006 the veteran was found to 
have 2+ edema of the legs, and clusters of varicose veins in 
the left lower leg; and diagnostic impressions of varicose 
veins of both legs, spider veins in both legs that were 
symptomatic in the left leg, venous insufficiency, leg pain 
of both legs, and edema of both legs.  

An August 2006 letter from Dr. Ahmad indicates that the 
veteran suffers from a serious pathology known as venous 
insufficiency, which had greatly affected both lower 
extremities; that treatment to date was only partial; and 
that future surgery on both legs was needed. 

A 2007 medical article in the Anti-aging Therapeutics Journal 
that was co-authored by Dr. Ahmad reflects that spider veins 
are acquired lesions caused by venous hypertension; many of 
the patients with spider veins of the legs have significant 
symptoms that include pain, itching, burning, swelling, 
phlebitis, cellulites, bleeding, and ulceration; and the 
majority of patients with symptomatic spider veins have 
associated venous insufficiency. 

A June 2007 lay statement from a fellow service member 
reflects that the veteran had varicose veins, and the veteran 
complained daily of painful legs.  

At the June 2007 personal hearing before the undersigned 
Veterans Law Judge in Washington, DC, the veteran testified 
that his current symptoms include that his legs fall asleep 
with prolonged sitting, swelling (popping up) of the veins, a 
"pulling" effect, constant pain at rest, and that he needed 
to elevate the legs; that he wore compression stockings; and 
he had undergone four surgeries.    

At the June 2007 personal hearing, Dr. Ahmad testified that 
the veteran's complaints in 2003 consisted of constant 
discomfort, cramps in the legs, spider veins (venous 
dilenjectphasias), and varicose veins; Doppler testing had 
revealed both superficial and deep venous insufficiency; the 
veteran now had to constantly wear compression stockings; the 
veteran's condition was severe, indicated to be a 4 on the 
CEAP classification; the veteran had some pigmentation 
problems in the last few years; the veteran had not developed 
skin issues yet; and the veteran's venous insufficiency was 
considered severe because it involved varicose veins, spider 
veins, swelling, and deep vein involvement.  

After a review of the evidence, the Board finds that, for the 
entire appeal period of initial rating claim, the veteran's 
service-connected venous vein insufficiency of the left lower 
extremity and right lower extremity have each manifested 
analogous symptoms that more nearly approximate persistent 
edema and stasis pigmentation, as required for a 40 percent 
analogous disability rating under Diagnostic Codes 7199-7120.  
38 C.F.R. § 4.104.  Dr. Ahmad has written and testified that 
the veteran's venous insufficiency of both extremities is 
severe and involves varicose veins, spider veins, swelling, 
and deep vein involvement.  Private and VA treatment records 
reflect clinical findings of 1+ to 2+ edema throughout the 
appeal period of claim.  With the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for a 40 percent initial disability rating for 
service-connected venous vein insufficiency of the left lower 
extremity have been met for the entire appeal period of 
claim, and that the criteria for a 40 percent initial 
disability rating for service-connected venous vein 
insufficiency of the right lower extremity have been met for 
the entire appeal period of claim.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that, for the entire appeal period of 
claim, the veteran's service-connected venous vein 
insufficiency of the left and right lower extremities has not 
manifested symptoms that more nearly approximate persistent 
ulceration, as required for a higher disability rating of 60 
percent by analogous rating under Diagnostic Code 7120.  
38 C.F.R. § 4.104.  While the evidence shows that the veteran 
has 1+ to 2+ edema, and some evidence of stasis pigmentation, 
the evidence does not show that this has at any time 
manifested in ulcerations.  For these reasons, a 
preponderance of the evidence is against initial disability 
ratings in excess of 40 percent for any period of the claim.  
38 C.F.R. §§ 4.3, 4.7. 

The Board finds that consideration of higher initial ratings 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
(2006) are not warranted.  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's disabilities of venous vein 
insufficiency of the left and right lower extremities at 
issue do not present such an exceptional or unusual 
disability picture, such as frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  In this case, although the rating 
is by analogy to varicose veins (Diagnostic Code 7120), the 
schedular rating criteria contemplates multiple factors that 
apply to deep venous disease (insufficiency), and not just to 
varicose veins.  Such symptoms in the rating criteria include 
pain, edema, skin changes such as stasis pigmentation and 
eczema, ulceration, and fatigue with use.  The Board notes 
that analogous rating criteria for post-phlebotic syndrome of 
any etiology (Diagnostic Code 7121) is identical to the 
criteria for rating as analogous to varicose veins 
(Diagnostic Code 7120).  38 C.F.R. § 4.104.  The degree to 
which the veteran's disabilities of venous vein insufficiency 
impair him industrially have been adequately contemplated in 
the assigned schedular evaluations, and referral of the case 
for consideration of extraschedular consideration is not 
warranted.


ORDER

An initial disability rating of 40 percent for service-
connected venous vein insufficiency of the left lower 
extremity is granted for the entire appeal period of claim, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An initial disability rating of 40 percent for service-
connected venous vein insufficiency of the right lower 
extremity is granted for the entire appeal period of claim, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The June 2006 rating decision on appeal granted service 
connection for venous vein insufficiency of the left and 
right lower extremities, and assigned an effective date for 
the grant of service connection of December 10, 2003, which 
is the date of receipt of the veteran's original claim for 
service connection for venous insufficiency of the lower 
extremities.  The veteran appealed the December 10, 2003 
effective date assigned for the grant of service connection 
for venous vein insufficiency of the left and right lower 
extremities.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess, 19 Vet. App. 
473, which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
effective date of an award of service connection.  In the 
present appeal, the record does not reflect that the veteran 
was provided with notice regarding the type of evidence 
necessary to establish an effective date following the grant 
of service connection.  If a March 2006 notice letter 
addressing effective dates were mailed by VA to the veteran, 
there is no evidence in the claims file of such a notice 
letter having been sent.  For this reason, the Board must 
remand to the AOJ the appeal for an effective date earlier 
than the December 10, 2003 for the grant of service 
connection for venous vein insufficiency of the left and 
right lower extremities in order to comply with VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the issues of entitlement to an earlier 
effective date than December 10, 2003 for service connection 
for venous vein insufficiency of the left lower extremity and 
entitlement to an earlier effective date than December 10, 
2003 for service connection for venous vein insufficiency of 
the right lower extremity are REMANDED for the following 
action:

1.  The AOJ must review the entire file 
and ensure for the appealed earlier 
effective date issues on appeal 
(entitlement to an effective date earlier 
than December 10, 2003 for service 
connection venous vein insufficiency of 
the left and right lower extremities) that 
all notification and development necessary 
to comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006) is fully 
satisfied.  VA must associate any notice 
letter(s) with the record that provided 
the veteran with notice regarding the 
evidence needed to substantiate a claim 
for an earlier effective date following 
service connection, such as a March 2006 
notice letter.  If there is no evidence 
that such notice has been provided, VA 
must send the veteran a corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish an earlier effective date for 
service connection, as outlined by the 
Court in Dingess, 19 Vet. App. 473.  The 
corrective notice should request or tell 
the veteran to provide any evidence in his 
possession that pertains to his earlier 
effective date claims.  The claims file 
must include documentation that there has 
been compliance with VA's duties to notify 
and assist a claimant.  

2.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claims for an earlier 
effective date than December 10, 2003 for 
service connection for venous vein 
insufficiency of the left and right lower 
extremities.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The purpose of this remand is to comply with due process of 
law by providing the veteran notice of the evidence necessary 
to substantiate claims for earlier effective dates for the 
grant of service connection.  No action by the veteran is 
required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


